Case 2:20-cv-09091-PA-AS Document 63-29 Filed 08/23/21 Page 1 of 4 Page ID #:3317




                  EXHIBIT 35




                                                                                 341
                                                                De Lilly Decl. Ex. 35
8/23/2021                        Case 2:20-cv-09091-PA-AS(1) Document       63-29
                                                             Wakaya Perfection         FiledSea08/23/21
                                                                               Fijian Kosher    Salt (10.2 oz) Page    2 ofGroup
                                                                                                               | The Wakaya 4 Page ID #:3318
    USE CODE: WP25 for 25% OFF THIS WEEKEND ONLY!

                                                     HAVE A QUESTION? CLICK HERE OR SHOOT US A TEXT 561-464-3144




                                 OUR PRODUCTS                    ABOUT US            HEALTH BENEFITS & RESEARCH                             RECIPES   CONTACT US




    Home / Fijian Kosher Sea Salt / Wakaya Perfection Fijian Kosher Sea Salt (10.2 oz)




                                                                                                                                                                                   1
                                                                                                                                                                   Chat with us!
                                                             GET 25% OFF                                                                                                       Privacy - Terms



https://thewakayagroup.com/collections/wakaya-perfection-fijian-kosher-sea-salt/products/wakaya-perfection-fijian-kosher-sea-salt-10-2-oz
                                                                                                                                                                              3421/16
                                                                                                                                                             De Lilly Decl. Ex. 35
8/23/2021                        Case 2:20-cv-09091-PA-AS(1) Document       63-29
                                                             Wakaya Perfection         FiledSea08/23/21
                                                                               Fijian Kosher    Salt (10.2 oz) Page    3 ofGroup
                                                                                                               | The Wakaya 4 Page ID #:3319




              Wakaya Perfection Fijian Kosher Sea Salt (10.2 oz)
                   5.0 (1 review)


              $40.00




                                                                                                     Sold Out

                                                             GET 25% OFF                                                                                   Privacy - Terms



https://thewakayagroup.com/collections/wakaya-perfection-fijian-kosher-sea-salt/products/wakaya-perfection-fijian-kosher-sea-salt-10-2-oz
                                                                                                                                                             3432/16
                                                                                                                                            De Lilly Decl. Ex. 35
8/23/2021                        Case 2:20-cv-09091-PA-AS(1) Document       63-29
                                                             Wakaya Perfection         FiledSea08/23/21
                                                                               Fijian Kosher    Salt (10.2 oz) Page    4 ofGroup
                                                                                                               | The Wakaya 4 Page ID #:3320
              Sea salt from the finest part of the sea.


              Have you ever thought about where your salt comes from? Ours is harvested from untouched apple-green Fijian reefs, and solar dried on
              pristine beaches under the warm island sun. The process creates large, sparkling crystals unlike any you have seen. The salt therefore
              retains vitamins and minerals lost in traditional salt making methods. This combination of crystals and nutrition will enhance any dish,
              providing a rich taste and very satisfying crunch. You can also exfoliate with our salt and feel the Fijian ocean healing your skin. Our 10 oz.
              jar ensures flavor and wellness for everything on your table.


              Kosher certified, Vegan, Non-GMO.


              EAT. DRINK. THRIVE.



              ASK A QUESTION




                   Share              Tweet               Pin it




                                                                               You may also like




                                                             GET 25% OFF                                                                                   Privacy - Terms



https://thewakayagroup.com/collections/wakaya-perfection-fijian-kosher-sea-salt/products/wakaya-perfection-fijian-kosher-sea-salt-10-2-oz
                                                                                                                                                             3443/16
                                                                                                                                            De Lilly Decl. Ex. 35
